In this coram nobis proceeding, instituted after the subject judgment of conviction was affirmed (10 A D 2d 727, cert. den. 364 U. S. 888), this court reversed an order of the Supreme Court, Queens County, dated September 21, 1964, denying the application, and remitted the application foi a Huntley hearing (23 A D 2d 690). Such hearing has been held and thereupon said court made an order, dated January 21, 1966, again denying the application, upon a finding that the subject statements of defendant had been voluntarily made. The present appeal is from the latter order. Order affirmed. No opinion. Beldock, P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.